                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

FAMILY TRUST SERVICES LLC,                           )
STEVEN REIGLE, REGAL HOMES CO.,                      )
BILLY GREGORY, and JOHN                              )
SHERROD, on behalf of themselves and                 )
those similarly situated,                            )
                                                     )
                Plaintiffs                           )      Case No. 3:18-cv-0859
                                                     )      Richardson/Holmes
v.                                                   )
                                                     )
JULIE COONE, NATIONWIDE                              )
INVESTMENTS LLC, and MERDAN                          )
IBRAHIM,                                             )
                                                     )
                Defendants.                          )



To:      Honorable Eli J. Richardson, U.S District Judge



                             REPORT AND RECOMMENDATION

         Pending before the Court are several motions, only two of which have been referred to the

undersigned Magistrate Judge for disposition, Plaintiffs’ motion to remand (Docket No. 12) and

the motion of Charles Walker for an order to show cause (Docket No. 4). See Order at Docket

No. 16. For the reasons discussed below, the Court recommends that Plaintiffs’ motion to remand

(Docket No. 12) be GRANTED. A remand would render all other pending motions moot,

including Walker’s motion for an order to show cause.




      Case3:19-ap-90088
     Case  3:18-cv-00859 Doc
                           Document  27 05/13/19
                               3-2 Filed Filed 03/12/19 Page
                                                    Entered   1 of 7 PageID
                                                            05/13/19         #: 1380
                                                                      17:32:04   Desc
                 Exhibit Report & Recommendation (No. 859) Page 1 of 7
                                         I. Background

       Although the collective filings in this case reflect a complicated and convoluted history in

both the Bankruptcy Court and in the Davidson County Chancery Court involving some or all the

parties named in the Notice of Removal to Federal Court filed by Walker (Docket No. 1), arriving

at an outcome in this case does not require a lengthy recitation of the prior history. The Court

therefore only states those circumstances necessary for context of the Court’s recommendation.

       The Notice of Removal, filed by Walker on September 13, 2018, lists Walker in the case

style as a defendant in the lawsuit pending in the Davidson County Chancery Court. Docket No. 1

at 1. According to the Notice of Removal, on August 31, 2018, a motion was filed in the Chancery

Court case to add parties, including Walker, by a proposed fourth amended complaint. Id. at 2 and

Docket No. 1-1 at 1. However, although the Notice of Removal refers to the motion to amend as

having been automatically granted (see Docket No. 1 at 2), nothing in the record from the Davidson

County Chancery Court provided by Walker reflects that an order was entered permitting an

amendment to add Walker as a party to that lawsuit or that a Fourth Amended Complaint with

Walker as a named defendant was filed.

       Plaintiffs acknowledge in their memorandum of law in support of the motion to remand

that the motion to join claims against Walker and others was filed in the Chancery Court case, but

they state that no other action occurred in the Chancery Court case to add Walker as a party.

Docket No. 13 at 3. Instead, Walker filed the instant Notice of Removal before entry of an order

by the Chancery Court allowing a fourth amended complaint or the filing of any amended

complaint against Walker. Id.

       Walker does not dispute these facts. He spends only one footnote in his response to

Plaintiffs’ motion even addressing this question. See Docket No. 15 at 12, n.4. In that footnote,



                                                2

  Case3:19-ap-90088
 Case  3:18-cv-00859 Doc
                       Document  27 05/13/19
                           3-2 Filed Filed 03/12/19 Page
                                                Entered   2 of 7 PageID
                                                        05/13/19         #: 1381
                                                                  17:32:04   Desc
             Exhibit Report & Recommendation (No. 859) Page 2 of 7
Walker states that Plaintiffs’ submitted proposed order refers to the motion as granted. Id. See

also Docket No. 15-2 (proposed order submitted to Chancery Court). But Walker offers no other

evidence that at the time of removal he was a party to the Chancery Court lawsuit.



                                     II. Law and Analysis

       Before explicating the reasons for the recommendation for remand, the Court finds it

necessary to note that Walker fails to respond to the standing issue raised by Plaintiffs except to

assert in a three-sentence footnote in his response that Plaintiffs’ motion to amend was granted by

the Chancery Court. See Docket No. 15 at 12, n.4. 1 Walker makes no other effort to address

Plaintiffs’ arguments that removal was improvident because he is not—and was not at the time of

removal—a party to the Chancery Court lawsuit. “Issues adverted to in a perfunctory manner,

unaccompanied by some effort at developed argumentation, are deemed waived.” McPherson v.

Kelsey, 125 F.3d 989, 995 (6th Cir. 1997) (internal quotations omitted). The Court is not obligated

to “put flesh on [the] bones” of an argument mentioned “in the most skeletal way.” Id. at 995-96.

For this reason alone, the Court could simply conclude that Walker waived any argument about

his standing to seek removal and, accordingly, remand this case to state court. Nevertheless, the

Court will address the propriety of removal as follows.

       Walker seeks removal under 28 U.S.C. § 1452, which permits a party to remove any civil

action of which the federal court has jurisdiction § 1334. 28 U.S.C. § 1452(a) (emphasis added). 2



       1
          To be sure, Walker spends pages upon pages of argument about the jurisdiction of the
Bankruptcy Court, but that discussion misses the mark. The step that Walker overlooked is the
procedural soundness of the removal, which is fundamental to establishing federal court
jurisdiction.

       2
         Although there is a distinction between “original and exclusive jurisdiction” of
bankruptcy cases under § 1334(a) and related to jurisdiction under § 1334(b), that is “original but
                                                3

  Case3:19-ap-90088
 Case  3:18-cv-00859 Doc
                       Document  27 05/13/19
                           3-2 Filed Filed 03/12/19 Page
                                                Entered   3 of 7 PageID
                                                        05/13/19         #: 1382
                                                                  17:32:04   Desc
             Exhibit Report & Recommendation (No. 859) Page 3 of 7
The removing party has the burden of showing that removal is proper. In re National Century

Financial Enterprises, Inc. Inv. Litigation, 323 F.Supp.2d 861, 867 (Bankr. S.D. Ohio 2004)

(quoting Ahearn v. Charter Twp. of Bloomfield, 100 F.3d 451, 453–54 (6th Cir. 1996)). See also

Her Majesty the Queen in Right of the Province of Ontario v. City of Detroit, 874 F.2d 332, 339

(6th Cir.1989) (“The party seeking removal bears the burden of establishing its right thereto.”).

“All doubts as to the propriety of removal are resolved in favor of remand.” National Century

Financial Enterprises, 323 F. Supp.2d at 867 (quoting Coyne v. Am. Tobacco Co., 183 F.3d 488,

493 (6th Cir. 1999)).

        The usual rule is that removability is determined from the record before the federal court

at the time the notice of removal is filed. Ahearn, 100 F.3d at 453 (federal courts “look to the

complaint at the time of removal … and determine whether the action was properly removed in

the first place”).   In the instant case, the complaint pending in Chancery Court at the time of

removal did not include Walker. Rather, Walker attempted to remove an anticipated Fourth

Amended Complaint that would likely have named him as a defendant. See Docket Nos. 1 at §§ 4

and 6 and 1-1 and Docket Nos. 15-1 and 15-2. However, no order was entered by the Chancery

Court permitting joinder of Walker prior to his filing of the Notice of Removal. Nor was the

putative Fourth Amended Complaint naming Walker as a defendant filed in the Chancery Court at

the time that Walker filed his Notice of Removal.

        As noted by the Sixth Circuit, an “oral order to amend the complaint [is] not effective

Tennessee law until entered as a written order.” Freeman v. Blue Ridge Paper Products, Inc., 551

F.3d 405, 410 (6th Cir. 2008) (quoting Mass. Mut. Life Ins. Co. v. Taylor Implement & Vehicle



not exclusive jurisdiction” of civil proceedings arising under the Bankruptcy Code or arising in or
related to cases under the Bankruptcy Code, the Court need not address that distinction because of
the conclusion that Walker’s attempted removal is fatally defective. See also n.3.
                                                4

   Case3:19-ap-90088
  Case  3:18-cv-00859 Doc
                        Document  27 05/13/19
                            3-2 Filed Filed 03/12/19 Page
                                                 Entered   4 of 7 PageID
                                                         05/13/19         #: 1383
                                                                   17:32:04   Desc
              Exhibit Report & Recommendation (No. 859) Page 4 of 7
Co., 195 S.W. 762, 765 (Tenn. 1917). See also Sparkle Laundry & Cleaners, Inc. v. Kelton, 595

S.W.2d 88, 93 (Tenn. Ct. App. 1979) (“[N]o oral pronouncement is of any effect unless and until

made a part of a written judgment duly entered.”). The operative Chancery Court complaint by

which the Court must determine removability is one to which Walker is not a party. See also CPC

Livestock, LLC v. Fifth Third Bank, Inc., 495 B.R. 332, 340 (Bankr. W.D. Ky. 2013) (bankruptcy

court declined to consider Second Amended Complaint that was amended after notice of removal).

       Section 1452 makes clear that removal must be by a party. 28 U.S.C. §1452(a) (“A party

may remove … “) (emphasis added). The Court finds especially instructive, if not definitive, the

discussion in In re Advance Iron Works, Inc. that “under federal law, a ‘party’ to an action is

someone who has been named in the complaint and served, or at least has been named.” 495 B.R.

404, 409 (Bankr. S.D. Ill. 2013) (internal quotations omitted). In Advance Iron Works, the

bankruptcy court remanded a state court lawsuit against a chapter 11 debtor’s vice-president and

shareholder, holding that the debtor’s status as a non-party was fatal to its effort to remove the

lawsuit to bankruptcy court under 28 U.S.C. §1452. Similarly, since Walker is not a party to the

Chancery Court lawsuit, he may not avail himself of the removal procedures. 3

       Without a proper showing of federal jurisdiction based on a procedurally sound removal,

which Walker has failed to do, the Court concludes that it has no jurisdiction over the underlying




       3
         Because this Court determines that removal by a non-party is a fatal defect that requires
remand to the state court, it need not reach the other arguments made by either Plaintiffs or by
Walker. The practicality of this is not lost on the Court. If Plaintiffs proceed with an amended
complaint in Chancery Court that adds Walker, the Court supposes it is inevitable that Walker will
again seek to remove the Chancery Court lawsuit at that time and the Court may then have to
address one or more of the additional issues raised by the parties in this proceeding. Nevertheless,
upon an improper removal, any action by the Court on the other issues raised would be little more
than an advisory opinion, an exercise on which the Court is not inclined to spend its limited judicial
resources.


                                                  5

  Case3:19-ap-90088
 Case  3:18-cv-00859 Doc
                       Document  27 05/13/19
                           3-2 Filed Filed 03/12/19 Page
                                                Entered   5 of 7 PageID
                                                        05/13/19         #: 1384
                                                                  17:32:04   Desc
             Exhibit Report & Recommendation (No. 859) Page 5 of 7
action. Section 1447(c) directs that “[i]f at any time before final judgment, it appears that the

district court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c).

Because the Court lacks jurisdiction over a matter that is not properly removed, remand is required.

See In re Hart, 326 B.R 901 (Table), 2005 WL 1529581, at *2 (B.A.P. 6th Cir. June 24, 2005)

(recognizing mandatory remand provision of § 1447(c) applies in removed bankruptcy matters

based on determination in Things Remembered, Inc. v. Petrarca, 516 U.S. 124, 129 (1995) that

both § 1447 and § 1452 govern remand in removal based on bankruptcy related jurisdiction).



                                     III. Recommendation

       Based on the foregoing, the Court respectfully recommends that Plaintiffs’ motion to

remand (Docket No. 12) be GRANTED. Because a remand would render all other motions moot,

further recommendation is made that Walker’s motion for a show cause order (Docket No. 4) also

be DENIED. Finally, although the two remaining motions, namely Plaintiffs’ motion to strike or

to file sur-reply (Docket No. 21) and Walker’s motion to strike (Docket No. 23), were not

separately referred to the undersigned, those motions relate to Walker’s motion for a show cause

order, and, as related motions, the Court also recommends that those two motions be DENIED as

moot as well.




                                                 6

  Case3:19-ap-90088
 Case  3:18-cv-00859 Doc
                       Document  27 05/13/19
                           3-2 Filed Filed 03/12/19 Page
                                                Entered   6 of 7 PageID
                                                        05/13/19         #: 1385
                                                                  17:32:04   Desc
             Exhibit Report & Recommendation (No. 859) Page 6 of 7
       Any party objecting to this Report and Recommendation must file objections without

fourteen (14) days of service of the Report and Recommendation. See Fed. R. Civ. P. 72(b)(2)

and Local Rule 72.02(a). Failure to file specific objections to this Report and Recommendation

within the required time can constitute a waiver of further appeal of the matters disposed of herein.

See Thomas v. Arn, 474 U.S. 140, 106 S.Ct. 466, 88 L.Ed.2d 435 (1985); United States v. Walters,

638 F.2d 947 (6th Cir. 1981). Responses to objections must be filed within fourteen (14) days of

service of the objections. See Fed. R. Civ. P. 72(b)(2) and Local Rule 72.02(b).



                                      Respectfully submitted



                                      _____________________________________
                                      _________________________________________
                                      BARBARA D. HOLMES
                                      United States Magistrate Judge




                                                 7

  Case3:19-ap-90088
 Case  3:18-cv-00859 Doc
                       Document  27 05/13/19
                           3-2 Filed Filed 03/12/19 Page
                                                Entered   7 of 7 PageID
                                                        05/13/19         #: 1386
                                                                  17:32:04   Desc
             Exhibit Report & Recommendation (No. 859) Page 7 of 7
